Order filed May 21, 2014.




                                             In The

                        Fourteenth Court of Appeals

                                      NO. 14-13-01085-CV



      IN RE PATRICIA ANN POTTS AND A.M.W. (A CHILD), Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   11th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2009-741611

                                            ORDER

       On December 9, 2013, relator Patricia Ann Potts, individually and as next
friend of A.M.W., a child, filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks

       1
         Relator was adjudged a vexatious litigant in Cause No. 2009-74161 by the Honorable
Mike Miller, presiding judge of the 11th District Court of Harris County. Judge Miller’s
judgment prohibits relator from filing, in propria persona, any new litigation in this state without
the permission of a local administrative judge. This original proceeding stems from relator’s
request to obtain such permission to file a new litigation for which a separate cause number has
not been assigned.
this Court to compel the local administrative judge of Harris County to rule on her
motion for permission as a vexatious litigant to file suit against Helen Marie
Leonard in the form of an application for a protective order. In the alternative,
relator asks this Court to compel the local administrative judge of Harris County to
vacate the February 2010 order designating relator a vexatious litigant.

        Subsequent to filing her petition for writ of mandamus, relator filed a motion
to reinstate2 and emergency motion for temporary relief. This Court dismissed in
part and dismissed as moot in part relator’s petition for writ of mandamus in a
previous opinion. As relator’s petition for writ of mandamus has been dismissed,
her motion to reinstate and emergency motion for temporary relief are rendered
moot.

        Accordingly, we deny relator’s motion to reinstate and emergency motion
for temporary relief as moot.



                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




        2
        Relator’s motion to reinstate was filed incorrectly in a separate mandamus proceeding
brought by relator. As the substance of the motion to reinstate pertains to the present case, we
have construed relator’s motion as being filed in this case.
                                               2